﻿
It gives me great pleasure to congratulate Mr. Dante Caputo on his election to the presidency of the General Assembly at its forty-second session. His country Argentina and mine, Syria, both of which are members of the Movement of the Non-Aligned Countries, have always maintained relations of friendship and co-operation. We are confident that his political skill in guiding the deliberations of the present session will ensure the success of our work.
It is also a pleasure to express my appreciation of the outstanding success achieved by his predecessor, Mr, Peter Florin, in guiding the work of the forty-second session. To him and to his friendly country, the German Democratic Republic, we offer our best wishes for unceasing progress and success.
The achievements of the Secretary-General and his assistants in reinforcing the role of the United Nations merit our deep appreciation and gratitude. We have especially high regard for the Secretary-General's personal initiatives and  participation in efforts to tackle a number of difficult regional problems. This year the United Nations has begun to take significant steps towards restoring its international stature, which was greatly affected during the cold-war years. A new and serious way of thinking has revitalized the role of the international Organization in finding solutions for pressing world problems, foremost among which are regional conflicts.
There is no doubt that the Soviet-American dialogue has created an atmosphere of détente in relations between East and West which has been reflected in one way or another in dealing with regional conflicts, which will make it easier to find just solutions for many of them. The climate of detente has been roost vividly manifested in the cease-fire in the Iraq-Iran war, the situations in Afghanistan, South West Africa and South-East Asia, and the important meetings conducted or supervised by the Secretary-General of the patties directly involved in the problems of Cyprus and Western Sahara.
However, we must reiterate in this important international forum that the Arab-Israeli conflict continues to escalate, unaffected by the atmosphere of international detente, despite all the international efforts made lately by both East and West to arrive at a just and comprehensive settlement. There is not even a sign on the horizon that would indicate that the success of such efforts hinges on the results of the forthcoming Israeli or American elections. The conditions for a solution set out in the platforms of the two main rival political parties in Israel would not bring about peace in the Middle East. As for the United States of America, peace in the Middle East is not even on the agenda of either of the two candidates competing for the Presidency. Furthermore, if it were to be included it would be simply a matter of a race to win Israel's favour and stress the special relationship} it would have nothing to do with the way to achieve just and comprehensive world peace according to a clear and independent American perspective.
It has now become more clear than ever before that the special Israeli-American relationship, as it stands, does not serve the cause of peace; instead, it has become an additional obstacle to the attainment of a comprehensive, just settlement in the Middle East. It is indeed regrettable that these special relations, with their dimension within the fabric of the American society, should be harnessed to increase tension in the area, destabilize it and deprive its peoples of the just peace that they aspire to achieve.
We cannot now rule out the possible collapse of the convictions of those who have always pledged themselves to employ the special Israeli-American relationship to make peace, achieve Israeli withdrawal from the occupied Arab territories, and restore the national rights of the Palestinian people. Rather, it has become clear to them that such special relations provide Israel with sufficient influence on American policy to keep the Arab-Israeli conflict outside the atmosphere of international detente - an atmosphere that is not in tune with Israel's expansionist policy. On the other hand, the United Nations, which adopted a resolution establishing Israel, has so far failed to make Israel take one of the political options provided for in the Charter: either to implement United Nations resolutions relevant to the Palestinian question and the Arab-Israeli conflict, or to face comprehensive mandatory sanctions under Chapter VII of the Charter.
That reference to the lack of ability of the United Nations in this field is not meant to minimize the complications surrounding the adoption of Security Council resolutions, nor does it signify lack of awareness of the big hurdles which stand in the way of implementing those resolutions once they have been adopted. What we want to highlight here is that the non-implementation of the political options provided for in the Charter has made the Israelis feel that they have an international mandate, besides the biblical one which they claim for themselves, to resort to military means to carry out their expansionist plans wherever and whenever they can.
Since the early days of the Arab-Israeli conflict myths have been confused with truths and legends with facts. The rulers of Israel have been intent on magnifying their legends at the expense of the land and the tights of the Palestinian people. They have gone so far in their racist practices against Arab citizens as to be no longer willing to acknowledge the tights of the Palestinian people to their own land and home country, deluding themselves that Israel's military and technological superiority will go on forever, and that Israel will always be able to impose what it wants, anytime, anywhere,
Israel still occupies the West Bank, the Gaza Strip, the Syrian Golan and parts of Lebanon, but this occupation is no longer an easy task for Israel, nor should Israel take it for granted. In southern Lebanon the Lebanese resistance is still making sacrifices. Yet it is costing Israel considerable losses and it will continue its struggle until the liberation of the last inch of the Lebanese territory. In the Golan the Syrian Arab citizens are continuing their absolute rejection of Israeli identity cards and are clinging tenaciously to their Syrian identity. In the West Bank and Gaza Strip the Palestinian uprising is still bravely facing the Israeli occupying soldiers for the tenth consecutive month, despite all the barbaric practices perpetrated by those forces. The spirit of the uprising has pervaded Israel itself, where the Palestinians, who number about three quarters of a million, have started to revive their Arab identity, their attachment to their country, Palestine, and to express in one way or another their solidarity with their brothers in the other Arab occupied territories.
The picture is grim in Israel, and for the future of Israel. Israel, a technological and military superiority can do very little to change that picture.
The Syrian Arab Republic continues to call for the convening of the International Peace Conference on the Middle East, under the auspices of the United Nations, and with participation of all the parties involved in the conflict, including the Palestine Liberation Organization and the five permanent members of the Security Council. Such a conference should be given the full and effective capacity to achieve a just and comprehensive peace in the Middle East, based on the principles of the Charter and United Nations resolutions relevant to the Arab-Israeli conflict and the Palestinian question, and on complete Israeli withdrawal from the occupied Arab territories, including Jerusalem, and the safeguarding of the national rights of the Palestinian people, including their inalienable right to return, their right to self-determination and the right to establish their own independent State on their national territory. 
Recent developments in Lebanon have taken that brother country once again into a dark tunnel, although hopes had been entertained for the emergence of a new era of national reconciliation, constitutional reforms and the election of a new president. Those who undermined the presidential elections during the prescribed constitutional period by blackmail, political manoeuvring, and threats and by preventing deputies from reaching the parliament building should be held responsible before the Lebanese people. Lebanon's unity, its Arab identity and its independence should never be the subject of blackmail or bargaining.
The historical ties between Lebanon and Syria, their common destiny, their mutual interests and their interdependent security are deeply rooted in the people of both countries and not just in their Governments, it is self-evident that those historical ties, and nothing else, dictated for Syria all the great sacrifices it was prepared to make and the heavy burden it shouldered in assisting all the Lebanese people. Had Syria been otherwise motivated, the map and the realities on the ground would have changed since the first days of the Syrian forces' entry into Lebanon.
We should like to emphasize, in this international body, that there is no alternative to national reconciliation in Lebanon. The attempts to partition Lebanon and all the other Israeli plans which Syria has been able to foil during recent years should not be allowed to succeed. All the sacrifices and efforts made by Syria for many years to help Lebanon should not be unavailing just because a small minority of the Lebanese decided to ignore the true interests of Lebanon and attempted to impose their will on the absolute majority of the Lebanese people.
The national conference held in Lebanon last Thursday, in which most Lebanese political personalities, Muslims and Christians, took part, reiterated its belief in the unity of Lebanon and its Arab identity and its total rejection of all attempts at partition, and called for an end to the Israeli occupation. The conference also stressed the duty of all Lebanese to work together to reconstruct their country on the basis of equality and justice and to open a new page in its history, a page of national reconciliation. The conference called upon the government of Dr. Salim Al Hoss to continue to ensure the functioning of the country's institutions, in the whole of Lebanon, and to take the necessary measures to enable the presidential election to take place as soon as possible. Because of its strong historical ties with Lebanon and its deep awareness of the grave dangers posed to the unity and role of Lebanon in particular and Arab interests in general, Syria has been and will always be committed to offering all possible help to that brother country in order to overcome its current crisis, to {,reserve the unity of its land and people and to maintain its security and independence.
After the eight years of wide-scale killing and destruction between two neighbouring countries that for hundreds of years enjoyed historical and cultural relations, the cease-fire between Iraq and Iran certainly is a positive step. Syria condemned this unjustified war from its very outset and immediately welcomed Iran's official acceptance of Security Council resolution 598 (1987). Syria is well aware that that acceptance will have a positive effect on the tense situation in the Gulf region in particular and the Middle East in general. We wish the Secretary-General success, and  e express appreciation to him for the patience he has shown in his efforts to achieve the goal, which are hampered by great difficulties that should not be underestimated if the desired results are to be attained.
International terrorism is a major source of tension in international relations. The Syrian Arab Republic participated actively in the drafting of General Assembly resolution 42/139, which is regarded as a significant and advanced step in the efforts to combat international terrorism and eradicate its evils and dangers and to distinguish between terrorism and the struggle of peoples for national liberation. The importance of that resolution is evident from its condemnation of international terrorism and, at the same time, its emphasis on the legitimacy of the struggle of peoples that are under racist or colonial domination or foreign occupation for liberation self-determination and independence. We stress once again that the convening of an international conference to define terrorism and distinguish it from the struggle of peoples for national liberation will significantly contribute to combating international terrorism. Such a conference would undermine the deliberate attempts being made to confuse terrorism, which we condemn, with the struggle of peoples, which we support.
General and complete disarmament should be given the first priority on the agenda of the international community because this question is intrinsically linked with the continued existence of the human race and life on earth.
The Syrian Arab Republic welcomed the conclusion by the Soviet Union and the United States of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles in Europe. We urge both those countries to move quickly towards the achievement of the goal of a 50 per cent reduction in strategic offensive missiles, as a giant step on the path to the total liquidation of nuclear arsenals in the world. Despite the set-back constituted by the inability of the General Assembly's third special session devoted to disarmament to achieve the hoped-for results, efforts should continue to be made to convince the nuclear-weapon States to make a solemn declaration not to use or threaten to use their nuclear weapons against non-nuclear States.
The establishment of nuclear-weapon-free zones in the world is an essential prerequisite to effective implementation of the Treaty on the Non-Proliferation of Nuclear Weapons. The Syrian Arab Republic has fully supported the establishment of such zones and has urged the pursuit of efforts to turn the Middle East and other areas of the world into nuclear-weapon-free zones, as well as the taking of appropriate international measures for doing that. The nuclearization of Israel certainly undermines all the efforts to ensure the establishment of a nuclear-weapon-free zone in the Middle East. That objective cannot be attained unless Israel is compelled to submit to United Nations resolutions which demand that it adhere to the Non-Proliferation Treaty and place all its nuclear facilities under the safeguards of the International Atomic Energy Agency.
Still on the issue of nuclear armaments, Israel's release of a military satellite would stimulate a new arms race in the region, which would expose it and the world to further dangers.
The economic crises and social and political tensions witnessed in the world during the past few years should lead the industrialized countries to acknowledge that it is no longer possible to maintain a one-way system of prosperity and growth at a time when the peoples of the world aspire to establish international economic relations based on equal co-operation, mutual trust and common interests. The problems of the staggering, indeed astronomical, debt burden from which most developing countries of the world are suffering, the increase in already high interest rates, the decrease in the prices of commodities and the growing tendency of the industrialized countries to practice protectionism cannot be solved without the establishment of a just economic world order. The interdependence of international economic relations, despite differences in social and economic systems, requires that all countries co-operate in attempting to solve these international economic problems. There is no doubt that a serious resumption of the North-South dialogue would greatly contribute to providing a better climate and conditions for accelerating the process of development, to the benefit of all parties concerned. 
The important question of the protection of the environment must be addressed. The dumping of industrial and toxic wastes in developing countries poses the gravest dangers to their environment. The international concern over the problems of the environment requires that the General Assembly make joint effort to protect the environment and mankind from the dangerous consequences of these toxic wastes, and that it take the necessary measures to prevent the dumping of such wastes in developing countries.
The continued occupation of Namibia is an act of aggression against the Namibian people, who are deprived of their right to self-determination and independence and are subjected daily to barbaric and oppressive practices. We support the efforts made by the Security Council and the Secretary-General to achieve the immediate implementation of Security Council resolution 435 (1978). We lend our support also to the struggle of the Namibian people, under the leadership of the South West Africa People's Organization (SWAPO), for liberation and self -determination. 
The racist regime in Pretoria is still relentlessly committing barbaric crimes against the black African majority and is continuing its policy of apartheid, which has been judged by the international community to be a crime against humanity. There is no doubt that the Pretoria regime could not have persisted in challenging the international will had it not been for the support it receives from some - Western countries and its co-operation with Israel in many spheres, in particular the military and the nuclear. We consider it the duty of the international community to intensify its efforts to bring about the total eradication of apartheid and the establishment of a democratic society on the basis of equality and justice in South Africa. The most effective means of eradicating apartheid would be through the imposition of comprehensive and mandatory sanctions under Chapter VII of the Charter.
As for the situation in Afghanistan, we say again that we welcome the Geneva Agreements reached in April 1988 and we stress the importance of implementing the provisions of those Agreements and of refraining from interfering in the internal affairs of Afghanistan, of preserving its territorial integrity and non-aligned status, and of achieving national reconciliation among its people.
The problem of Cyprus, a neighbouring country with which Syria has always throughout history enjoyed friendly relations, still awaits a just solution. We hope that the ongoing contacts between the Greek and Turkish Cypriot communities will lead to a comprehensive settlement based on United Nations resolutions.
We once again renew our support for the efforts being made by the Democratic Republic of Korea to bring about the peaceful reunification of the Korean peninsula through negotiations and the withdrawal of foreign troops from South Korea. We also support its call to make the Korean peninsula a zone of peace, free, of nuclear weapons and foreign military bases.
In Central America, Nicaragua continues to be subjected to external pressures and interference in its internal affairs. We welcome the efforts made by the Central American states, the Contadora Group and the Support Group for the establishment of a true and lasting peace in Central America that would ensure the independence and sovereignty of all States in the area.
The optimism arising from the announcement of a new phase of detente and co-operation in international relations after a period of tension and confrontation is a natural expression of the aspirations of people to solve the intricate problems from which they suffer and of an inclination towards a world in which peace and justice would prevail while injustice, oppression and aggression would disappear. Fulfilment of those great aspirations is not easy to achieve, but they are legitimate aspirations which could be satisfied if good intention and political will were to prevail. We hope that action will be taken to translate them into a tangible reality.
